DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Regarding claim analysis under 35 USC 101, the independent claims do not recite a judicial exception (i.e., an abstract idea enumerated in the 2019 PEG).

Drawings
      The drawings are objected to because figure 8 contains shaded black and gray areas. See MPEP §608.02, 37 CFR 1.84 (I), and 37 CFR 1.84 (m). 
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from  the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarrow (US 20110166898 A1).
As per claim 1, Zarrow discloses a system comprising: 
a first data processing apparatus that: 
extracts, from multiple data sources, data related to segments provided by a segment service provider (i.e., the travel aggregation system ("TAS") 100 may be configured to receive data from a broad range of resources including, resources that 
generates, for each segment, one or more data sets that include data specific to the segment, each data set for a segment including data for one or more particular data dimensions (i.e., charter data objects (e.g., available flight data and/or requested flight data) might also be supplied in non-structured digital documents (e.g., emails).  The TAS 100 is configured to process the text of these documents which are to be semantically/contextually analyzed and an algorithm extracts the charter data records (from available or requested flights), ¶ 0035); 
a second data processing apparatus that accesses the data sets and processes a set of rules to aggregate the data (i.e., the process is initiated when the TAS receives or obtains a charter data object (structured/non-structured flight availability information) in step 200.  The TAS retrieves a series of charter data identification and extraction rules in step 210 and extracts the charter flight data characteristics in step 220, ¶ 040), the aggregating including: 
for each of a plurality of data dimensions that include a set of corresponding data items: identifying a set of time periods for which to aggregate data for the data dimension (i.e., After the TAS database has been populated, system users may submit a flight data search request in step 250.  The flight data search request may be based on three primary flight parameters--requested flight equipment, time and location, ¶ 0041); 

identifying data sets that correspond to the data dimension and to a segment that departed during the time period (i.e., Some examples of indicators include: a name of a charter flight operator; company, name, address, phone number, web site and email of contact; a particular plane type, name, model, etc.; a departure date, availability range of dates; airport base of departure (name of City, airport name, airport code); and/or a destination (city, region, country, airport name or code), ¶ 0042); 
for each data item of the data dimension, aggregating, from each of the identified data sets, data corresponding to the data item (i.e., FIG. 3 illustrates aspects of the charter data aggregation process 300 according to an implementation of the TAS.  The process is initiated when the TAS receives/obtains a charter flight data object, ¶ 0043); and 
storing the aggregated data in an aggregated data storage unit (i.e., TAS database 110, figure 1); 
an application programming interface (API) data processing apparatus (i.e., The system 100 can be easily integrated into existing software applications to initiate search results, add schedules, retrieve contacts and communicate with other facilities of the system through an application programming interface (API), ¶ 0032) that: 
receives, from an application executing on a device, data specifying an interface that will be presented at the application and one or more data dimensions for which the interface will present data; extracts, from the aggregated data storage unit, 
As per claim 2, Zarrow discloses wherein the API data processing apparatus determines one or more performance measures for one or more routes using the responsive data and provides, to the application, the determined one or more performance measures for presentation by the application (i.e., the TAS uses word proximity as a correlation factor in matching flight characteristics with a flight indicator.  Once the listing is generated, each possible route is scored according to a scoring template associated with the charter data source/data object in step 550, ¶ 0097).

As per claim 4, Zarrow discloses wherein a particular data dimension is a route between a first geographic location and a second geographic location for which segments are provided by the segment service provider (i.e., the departure date, availability range of dates; the airport base of departure (name of City, airport name, airport code); and/or the destination (city, region, country, airport name or code), ¶ 0037).
As per claim 5, Zarrow discloses a staging module that extracts data from the data sets and generates, for each data set, a table with at least a portion of the data in the data set (i.e., The database may be a conventional, fault tolerant, relational, scalable, secure database such as Oracle or Sybase.  Relational databases are an extension of a flat file.  Relational databases consist of a series of related tables.  
As per claim 6, Zarrow discloses each table includes data specifying a first geographic identifier for an origin, a second geographic identifier for a destination, a departure date for the segment corresponding to the data set for which the table was generated, and the at least a portion of the data in the data set (i.e., sources publish less frequently and new sources might be added at any time.  The objects may include information such as the charter company; the Company, name, address, phone number, web site and email of contact; the plane type, name, model, etc.; the departure date, availability range of dates; the airport base of departure (name of City, airport name, airport code); and/or the destination (city, region, country, airport name or code), ¶ 0037).
As per claim 7, Zarrow discloses a particular data dimension is routes between two geographic locations (i.e., In the context of the TAS, airport routes (one-way legs) detection is the most important information used for aggregation since users will search for flight routes, ¶ 0049); the second data processing apparatus identifies data for aggregation for a particular route by comparing geographic identifiers for the particular route to the first and second geographic identifiers for each table and 
Claims 8-14 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the method claims corresponding to the system claims.
Claims 15-20 are rejected based upon the same rationale as the rejection of claims 1-6, respectively, since they are the computer storage medium claims corresponding to the system claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses flight management and data aggregation.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        July 14, 2021